DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiung et al. (US 2003/0083756) and cloud platform as IIoT and machining as robotics system supported by Maturana et al. (US 20160182309).

Regarding Claim 1. Hsiung  teaches a platform for facilitating development of intelligence in an Industrial Internet of Things (IloT) system, comprising (cloud platform: fig. 1 and 1A; cloud platform consider to be IIOT, supported by Maturana’s abstract ): 
a plurality of distinct data-handling layers comprising(105-188: fig. 1A): 
an industrial monitoring systems layer that collects data from or about a plurality of industrial entities in the IloT system (105: fig. 1A); 
an industrial entity-oriented data storage systems layer that stores the data collected by the industrial monitoring systems layer(156: fig. 1A); 
an adaptive intelligent systems layer that facilitates the coordinated development and deployment of intelligent systems in the IloT system (158,165: fig. 1A); and 
an industrial management application platform layer that includes a plurality of applications and that manages the platform in a common application environment(180: fig. 1A), 
wherein the adaptive intelligent systems layer includes a robotic process automation system (monitor and control complex processes in other fields such as chemicals, electronics, biological, health care, petrochemical, gaming, hotel, commerce, machining, electrical grids, and the like: [0002]; The Examiner considered “machining” to be robot system, supported by  Maturana’ [0034]) that develops and deploys automation capabilities for one or more of the plurality of industrial entities in the IloT system([0040]-[0041]).

Regarding Claim 2. Hsiung  further teaches the robotic process automation system receives data from the industrial monitoring systems layer and the industrial entity-oriented data storage systems layer (105, 156: fig. 1A; [0039]- [0040]).

Regarding Claim 3. Hsiung  further teaches the robotic process automation system automates at least one of a set of software functions (168, 120, 167, 176: fig. 1A) and a set of physical tasks based on a training set of observations of expert human actions (158, 178: fig. 1A;abstract, [0046], [0072], [0041]).

Regarding Claim 4. Hsiung  further teaches the robotic process automation system tracks and records a set of states, actions, events, and results that occur by, within, from, or about systems and processes with which a human is engaging in the IIoT system(178: fig. 1A; [0046], [0072] ,[0041]).

Regarding Claim 5. Hsiung  further teaches the robotic process automation system records mouse clicks on a frame of video that appears within a process by which a human reviews the video([0051]-[0052],[0072],[0078]).

Regarding Claim 6. Hsiung  further teaches the human highlights points of interest within the video, tags objects in the video, captures parameters in the video, or operates on the video within a graphical user interface([0051]-[0052],[0072],[0078]).

Regarding Claim 7. Hsiung  further teaches the robotic process automation system tracks and records sets of interactions of a human as the human interact with a set of interfaces associated with a computing device within the IIoT system (158: fig. 1A;[0046], [0456], [0282]).

Regarding Claim 8. Hsiung  further teaches the robotic process automation system tracks and records a set of states, actions, events, and results that occur by, within, from, or about systems and processes with which the human is engaging in the IIoT system ([0008]-[0009], [0011], [0062], [0071], [0075]; 158: fig.1A).

Regarding Claim 9. Hsiung  further teaches the robotic process automation system utilizes an artificial intelligence system to develop and deploy automation capabilities for one or more of the plurality of industrial entities in the IIoT system (170: fig. 1A; [0043], [0045]-[0046], [0274]).

Regarding Claim 10. Hsiung  further teaches the artificial intelligence system comprises at least one of an expert system, a machine learning system, a deep learning system, and a neural network(170: fig. 1A; [0043], [0045]-[0046], [0274], claim 59, [0554]).

Regarding Claim 11. Hsiung  further teaches the artificial intelligence system is trained with a training set of observations of human interactions and system states, events, and outcomes in the IIoT system (abstract; [0010]; [0145]-[0158], [0186], [0232]-[0234]; 158: fig.1A).

Regarding Claim 12. Hsiung  further teaches the robotic process automation system obtains the training set(abstract; [0010]; [0145]-[0158], [0186], [0232]-[0234]).

Regarding Claim 13. Hsiung  further teaches the robotic process automation system records system states, events, and outcomes in training set(abstract; [0010]; [0145]-[0158], [0186], [0232]-[0234]).

Regarding Claim 14. Hsiung  further teaches the robotic process automation system tracks and records the observations of human interactions as the human interacts with a set of interfaces associated with a computing device within the IIoT system(111, 112: fig. 1; [0032],[0109], [0277]; 158: fig. 1A).

Regarding Claim 15. Hsiung  further teaches the system or process states and events include elements that were a subject of human interaction, what a state of a system was or is before, during and after the human interaction, and what outputs were provided by the system or what results were achieved(abstract; [0010]; [0145]-[0158], [0186], [0232]-[0234], [0032],[0109], [0277]; 158: fig.1A).

Regarding Claim 16. Hsiung  further teaches the robotic process automation system further includes a human correction system that receives inputs from a human during an initial automation capability deployment, wherein the human inputs are utilized to improve performance of the automation capability((178, 158: fig. 1A; [0046], [0072] ,[0041])).

Regarding Claim 17. Hsiung  further teaches the robotic process automation system is seeded during a learning phase with a set of expert human interactions in order to develop and deploy the automation capabilities to replicate the expert human interactions (([0041],[0072]-[0073], [0153]. [0199]).

Regarding Claim 18. Hsiung  further teaches the robotic process automation system enters a deep learning phase subsequent to the learning phase in order to improve performance of the automation capabilities when compared to the expert human interactions ([0041],[0072]-[0073], [0554]; 158: fig.1A).

Regarding Claim 19. Hsiung  further teaches the robotic process automation system in the deep learning phase utilizes feedback of one or more outcomes to improve performance of the automation capabilities ([0041],[387],[0540], [430]).

Regarding Claim 20. Hsiung  further teaches the robotic process automation system includes a computer vision system to analyze images of a display of a computer while a user is manually interacting with the computer while performing a specific process to teach a robot how to perform the process ([0003],[0078], [0132],  [0448]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Lucas et al .(US 20170277800 A1) disclose FIG. 4 shows a block diagram of an edge computing platform 406 typically running on an edge gateway or equivalent that is between sensors 409 and cloud 412. The edge computing platform enables deriving edge intelligence that is important for managing and optimizing industrial machines and other industrial Internet of things. Components of the edge gateway include the following: ingestion 421, enrichment 425, complex event processing (CEP) engine 429, applications 432, analytics through an expression language 435, and transport 438. The cloud can include edge provisioning and orchestration 443 and cloud and edge analytics and apps portability 446.
b) Amiri et al. (US 20170223026 A1) disclose The machine module 110 can be coupled with one or more industrial assets 200. In the example of FIG. 2, the industrial assets 200 include aviation assets 201 (e.g., jet engines, control systems, etc.), healthcare assets 202 (e.g., imaging systems, patient record management systems, patient sensor or treatment devices, etc.), illumination assets 203 (e.g., illumination devices or systems, etc.), energy assets 204 (e.g., power generation systems, etc.), manufacturing or automation assets 205 (e.g., robots, etc.), or transportation assets 206 (e.g., locomotives, etc.), among others. The various industrial assets 200 can be coupled with the machine module 110 via one or more wired or wireless communication protocols 211. In an example, the protocols 211 include but are not limited to industrial protocols such as OPC-UA or ModBus. In an example, the protocols 211 provide an extensible plug-in framework that enables out-of-the-box connectivity to new assets based on the most common industrial platforms.
c) Hsu (US 20170032281 A1) disclose A number of developments have been made with regard to network computing, and more recently, “cloud computing,” Industry 4.0, and industrial Internet of Things (IoT) that may be applied to increase welding and fabrication productivity. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864